Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of October 28, 2021 has been received and entered.  With the entry of the amendment, claims 6, 14-16 and 19-20 are canceled, and claims 1-5, 7-13, 17-18 and 21-25 are pending for examination.
Election/Restrictions
The Examiner notes applicant's election with traverse of Group I, now claims 1-13, 17, 18 and 21-25 in the reply filed on August 27, 2021, where the arguments were addressed in the Office Action of September 29, 2021, but the requirement was still deemed proper and was therefore made FINAL.

Specification
The objection to the disclosure because at paragraph 0040 of the specification, reference to “Fig. 10” should be corrected to “Fig. 9”, is withdrawn due to the correction provided in the amendment of October 28, 2021.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The rejection of claim 1 and 17 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mason et al (US 5780146) is withdrawn due to the amendment of October 28, 2021 changing the scope of the claims.

Claims 1-5, 8-13, 17-18, 22, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Liotta et al (US 2010/0178160) in view of Siemers et al (US 4537742), and Devasenapathi, et al “Forming near net shape free-standing components by plasma spraying” (hereinafter Devasenapathi article).
Claims 1, 8: Liotta teaches that it is desired to have a seal for a for use in a gas turbine where the seal can be a spline seal, for example, and be a ceramic or metal seal, made of high temperature materials that can withstand the high temperature of the flow path (note sealing member 28, oo01, 0012, 0015, 0019, figures 1, 2).  As to the seal being free-standing, it would at least have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide that the seal is free standing with predictable and acceptable sealing results, since it is described that the sealing member can be cast (0016, for example), and it is also shown as one part that can be attached to the system (0017-0018, figures 1, 2).
Liotta does not describe forming the free standing ceramic seal by the process claimed.  However, Siemers describes how free-standing parts can be made (note column 1, lines 5-55, claim 1), where the parts can be metals, such as refractory metals, or ceramics (such as oxides, etc.) of the metals can be included as constituents, giving ceramic parts (column 4, lines 30-40), and the parts can be used for aircraft engine combustion rings, etc. (showing that the parts can be used in high temperature aircraft engine conditions) (column 4, lines 20-30). The process includes providing the material 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liotta to use the process described in Siemers to form the shaped ceramic seal with an expectation of forming a predictably acceptable seal, since Liotta would want to form a shaped ceramic seal for gas turbines, and Siemers would describe how material including ceramic can be applied and formed into shape for articles such as aircraft engines, which would be understood to have high temperatures, and describes applying a layer of material on a substrate (mandrel) to form a material (ceramic) layer, removing the substrate leaving a free standing article lacking a substrate, finishing the article to form desired dimensions and density, and forming the free standing finished article, which for the purposes of Liotta would be a seal as claimed.  It is noted that Siemers describes forming a cavitied article with at least one surface portion confronting another surface portion, but Liotta also 
Additionally,  Devasenapathi article would further indicate how ceramic material along with metal or metal and ceramic material can be applied to a removal substrate (mandrel) by plasma spraying to form various free standing shaped articles, where it is also noted that plasma forming of turbo engine parts is desirable (note abstract, pages 882-884, figure 2), and where the described ceramic can be ZrO2-8Y2O3, yttria stabilized zirconia (page 883-884, with an application of simply the yttria stabilized zirconia material to form a free standing article), which have high temperature and thermal shock resistance (page 886). Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that for the process of Liotta in view of Siemers it specifically would be understood that the sprayed material would be provided to be simply be consisting of a ceramic, such as consisting of yttria stabilized zirconia with an expectation of predictably acceptable results as suggested by Devasenapathi article, since Siemers notes refractory materials and oxides of such materials can be used, and Devasenapathi article discusses the desire for plasma sprayed turbo machine parts and specifically notes how simply ytrria stabilized zirconia (an oxide of a refractory material, for example) can be successfully plasma sprayed on a removable substrate to form free standing parts, where given the interest in turbo engine parts described by indicated by Devasenapathi article and the indication of how this material would have high temperature and thermal shock resistance, would be understood to be a desirable material for the gas turbine engine.  Furthermore, as to the amount of yttria in the yttria stabilized zirconia, Devasenapathi article also notes that as discussed above ZrO2-8Y2O3 can be used, described as 8 wt% 
	Claim 2: Siemers indicates how the substrate/mandrel can be conventionally metal (column 1, lines 40-45).  Devasenapathi article also notes a metal mandrel/substrate (page 883, figure 1).
	Claim 3: It is understood that the plasma spraying of particles of Siemers (column 2, lines 35-40, column 4, lines 40-50) would at least be suggested to provide the particles deposited in a molten state and quenched as claimed as the Examiner takes Official Notice that this would be conventional for plasma spraying (as applicant has not traversed this position from the Office Action of September 29, 2021, it is understood to be agreed to). Devasenapathi article would further indicate to provide this as it is noted that for the yttria stabilized zirconia deposition by plasma spraying there is individual splat (particle) build up and solidification (indicating that the splat molten on impact, and quenched/solidified) (note page 884, and page 883 as to plasma spraying).
	Claim 4: Siemers describes using a thermal spraying process (plasma spraying) (column 2, lines 35-40, column 4, lines 40-50). Devasenapathi article also describes plasma spraying (page 883).
	Claim 5: Siemers describes using plasma spraying of a low pressure plasma deposition (column 2,lines 35-40, column 4,lines 40-50), but also describes this in air (column 2,lines 35-40), so can be a considered air plasma spraying.  Devasenapathi article also describes plasma spraying (page 883, Table 1), and also notes “atmospheric plasma spraying” (page 884), so it is understood that the plasma spraying can be in “air” 
	Claim 9: Siemers would indicate that the substrate can be removed by a chemical “means” of dissolution in an appropriate chemical, such as acid (column 2, lines 50-55) understood to be corresponding to what is described in the present specification (dissolution in a solvent) or at least its equivalent thereof noting that the chemical “means” raises 35 USC 112(f) interpretation.
	Claim 10: Siemers would indicate that the substrate can be removed by etching using an acid (dissolution in an appropriate chemical, such as acid) (column 2, lines 50-55, and also note column 1, lines 50-55).
	Claim 11, 22: Siemers would indicate that the finishing can include densifying to a closed porosity (note column 2, lines 55-65, column 3, lines 55-65, at the least full density would close the pores).
	Claim 12: Siemers would indicate finishing to a required density (column 2, lines 55-65, column 3, lines 55-65) and also shape, for example (claim 1, note the internal dimensions).
	Claim 13: Siemers would indicate that the finishing can include densifying to a closed porosity (note column 2, lines 55-65, column 3, lines 55-65, at the least full density would close the pores), and this would be understood to increase strength ( since same action noted at 0038 of the present specification to increase strength).
	Claim 17: It would be indicated that the finished seal can be a spline seal or a shaped seal as Liotta describes the need for shaped seals (figures 1, 2) and spline seal, where the seals can be ceramic (0019), and the described process for claim 1 would allow making such articles.
Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device
	Claim 23: Siemers would indicate that finishing the article can include modifying a shape of the article (note claim 1, imparting a desired set of internal dimensions, for example, and the shrinkage of the body).
	
Claim 7 and optionally claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Liotta in view of Siemers and Devasenapathi article as applied to claims 1-5, 8-13, 17-18, 22, 23 and 25 above, and further in view of Torigoe et al (US 2003/0087120).
Claim 7: As to the yttria stabilized zirconia (YSZ) having a predominatly t’ tetragonal structure, Torigoe describes that YSZ layer formed by thermal spraying is a metastable tetragonal t’ phase system generated through quenching from the molten or half molten state (0010). Therefore, it further would have been obvious to one of 
Alternatively for claim 3: Torigoe would note the conventional thermal spraying of YSZ giving spraying a layer from molten material that quenches (so quenches on the surface) (0010), which would further suggest to one of ordinary skill in the art before the effective filing date of the claimed invention that when providing the plasma (thermal) spraying described for Liotta in view of Siemers and Devasenapathi article that there would be the depositing of the YSZ particles in a molten state and then quenching to form a ceramic layer as taught as conventional by Torigoe with an expectation of predictably acceptable results.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Liotta in view of Siemers and Devasenapathi article as applied to claims 1-5, 8-13, 17-18, 22, 23 and 25 above, and further in view of Morrison (US 2009/0280257).
Claim 21: as to the finishing also including infiltrating the ceramic article with sinteractive precursor prior to sintering to closed porosity, as discussed for claims 1, 11, Siemers would indicate to densify to closed porosity with a heat treatment. Morrison further indicates how densification of ceramic matrix material can be provided by increasing the sintering activity of an existing matrix to increase densification on 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Liotta in view of Siemers and Devasenapathi article to also provide increasing sintering activity with sintering aids (sinteractive precursor) and sintering to help densify, where giving the indication of how material can be further infiltrated, an obvious way to provide the sintering aid for increasing sintering activity would be to infiltrate the article with this material as suggested by Morrison to provide desirable further density control, since Siemers would indicate to densify the ceramic article with heat, and Morrison further  indicates how densification of ceramic matrix material can be provided by increasing the sintering activity of an existing matrix to increase densification on sintering, where this can be achieved by sintering aids, and also notes how further infiltration of ceramic material can be provided

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Liotta in view of Siemers and Devasenapathi article as applied to claims 1-5, 8-13, 17-18, 22, 23 and 25 above, and further in view of Shepherd et al (US 5249920).
Claim 24: As to the claimed disposing of the free standing ceramic seal, Shepherd further describes how a seal for a gas turbine can be provided and where the seal can be a spline seal, and where the spline seal can be located in a first slot in a first end face of a first arcuate component of a gas turbine and in a second slot in a second end face of a second arcuate component of the gas turbine which is adjacent the first arcuate component (note figure 4, where arcuate segment 46, with outer bands 48 can be 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Liotta in view of Siemers and Devasenapathi article to provide a spline seal and dispose the seal in the first slot in a first end face of a first arcuate component of a gas turbine and in a second slot in a second end face of a second arcuate component of the gas turbine which is adjacent to the first arcuate component as suggested by Shepherd to provide a desirable seal use, since Liotta indicates that it is desired to form ceramic spline seals for gas turbines, and Shepherd discloses how spline seals for gas turbines can be used, where as discussed above, the use would give to dispose the seal in the first slot in a first end face of a first arcuate component of a gas turbine and in a second slot in a second end face of a second arcuate component of the gas turbine which is adjacent to the first arcuate component.

Krystyniak (US 3645894) also discusses applying ceramic spray deposition on a removable substrate to form a free-standing article (note figures 3, 4, column 5, lines 1-45, for example). 

Response to Arguments
Applicant's arguments filed October 28, 2021 have been fully considered. 
(A) Please note the adjustment to the rejections due to the amendments to the claims.

(C) As to the rejections using Liotta, note that the primary rejection of claim 1 is now using Liotta in view of Siemers and Devasenapathi article due to the amendments to the claims.  Applicant argues that Liotta does not describe the process of forming a free standing ceramic seal and Siemers is provided as a process for forming free standing parts where the parts can be metals or ceramics, but applicant argues that while Siemers discloses that the ceramics may be included as constituents or additives of the parts formed by the methods, it would not suggest or disclose that a ceramic article should be formed consisting of ceramic (so metals with ceramics), and Liotta and Siemers do not disclose yttria stabilizer zirconia (YSZ). Furthermore, as to the use of Devasenapathi article, while the Office Action indicates that it teaches forming free standing YSZ articles with high temperature and thermal shock resistance, it is argued that such components have a brittle mode fracture and voids, and only asserts that the formed YSZ components could have mechanical properties on par with coatings, but there is no reasonable expectation that these are sufficient for independent use as free standing ceramic seals in a gas turbine engine, and so would not reasonably support an expectation that the methods of Siemers could be used form Liotta’s ceramic seals.
The Examiner has reviewed these arguments, however, the rejections are maintained. While Liotta does not teach the method of forming the seal, Siemers and Devasenapathi article are cited as to forming a ceramic free standing article that as noted by Siemers can be used for an aircraft engine part (noting the combustion ring) (column 4, lines 20-30), and Devasenapathi article which notes the desire to form free standing shaped ceramic parts, and desire to have plasma forming turbo engine parts 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718